UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of Report (Date of earliest event reported): May 14, 2009 REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 2001 Bryan Street, Suite3700 Dallas, Texas 75201 (Address of principal executive offices) Registrant’s telephone number, including area code: (214)750-1771 Not Applicable. (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten Communications pursuant to Rule425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-Commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-Commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events As previously disclosed on a Form 8-K dated March18, 2009, the Partnership contributed assets to a joint venture, for which pro forma financial statements are required. ITEM 9.01. Financial Statements and Exhibits (b)Pro Forma Financial Information. The following information is included as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference: (1) Unaudited Pro Forma Consolidated Condensed Income Statement for thethree-month period ended March31, 2009. (d)Exhibits. Exhibit No. Description of Exhibit 99.1 Unaudited pro forma condensed consolidated financial information. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REGENCY ENERGY PARTNERS LP (Registrant) By: Regency GP LP, its general partner By: Regency GP LLC, its general partner Date: May 14, 2009 By: /s/ Lawrence B. Connors Lawrence B. Connors Senior Vice President, Chief Accounting Officer
